Citation Nr: 0033891	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-20 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
July 1999 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania that denied 
the veteran's claim of entitlement to service connection for 
PTSD.  A notice of disagreement was received in September 
1999.  A statement of the case was issued in September 1999.  
A substantive appeal was received from the veteran in 
September 1999.

The Board notes that the RO has considered the claim for 
service connection for PTSD on the merits although a claim 
for entitlement to service connection for PTSD had previously 
been denied in July 1989.  The Board, however, will address 
this claim based on whether new and material evidence has 
been submitted to reopen the claim, and finds, including 
based on the action below, that such consideration does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Barnett v. Brown, 8 Vet. App 1 (1995); (citing 
Bernard).


FINDINGS OF FACT

1. The RO, in a decision dated July 1989, denied the 
veteran's claim of entitlement to service connection for 
PTSD.  This was a final disallowance of this claim.

2. Evidence received since the July 1989 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for PTSD.


CONCLUSIONS OF LAW

1. A July 1989 RO decision which denied service connection 
for PTSD is a final decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
PTSD is new and material, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Further, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2000).

In a July 1989 decision, the RO denied a claim of entitlement 
to service connection for PTSD.  This decision was based 
mostly on the fact that the veteran did not have a diagnosis 
of PTSD, as well as the fact that the veteran did not, at 
that time, relate information about any particular stressor 
he experienced while he was in Vietnam.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated July 1989.  Evans.

The newly submitted evidence submitted includes the report of 
an initial VA psychiatric evaluation dated August 1999 
(apparently conducted in conjunction with the veteran's 
entrance into an outpatient therapy program) which diagnoses 
the veteran with PTSD, and several letters and statements 
from the veteran, dated August and September 1999, that list 
the stressors the veteran claims to have experienced in 
Vietnam.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for PTSD.  In particular, the report of 
the August 1999 evaluation, and the statements submitted from 
the veteran, are considered significant and credible.  
Justus.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened; to this extent only, the veteran's claim is 
granted.



REMAND

Mindful of its duty to assist the veteran, the Board is of 
the opinion that further development is necessary in this 
case.  To this end, a VA examination should be accomplished 
in order to shed light on the etiology of the veteran's PTSD.  
Prior to this examination, further development with respect 
to the veteran's alleged stressors should be undertaken.  In 
light of the above, this matter is remanded to the RO for the 
following actions:


1. The veteran should again be requested 
to provide more specific information, 
if possible, regarding his exposure to 
stressors in Vietnam, pertaining to 
those events previously related (for 
example, the alleged incident when he 
was fired upon by a fellow 
serviceman).  If possible, the veteran 
should provide specific dates for the 
particular events noted by him and 
should confirm the unit to which he 
was assigned during each such event; 
the veteran should provide the names 
of the soldiers he witnessed being 
killed or wounded, the units of those 
involved, and the dates, places, and 
circumstances of any deaths or 
injuries.  The veteran should again be 
advised that this information is 
necessary in order to obtain 
supportive evidence of stressful 
events and that he must be as specific 
as possible, as an adequate search for 
verifying information cannot properly 
be conducted without the requested 
details.

2. This summary of stressors, with 
specific details regarding the 
veteran's alleged stressors, and all 
associated documents, to include 
information from his personnel 
records, should be sent to USASCRUR, 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150- 3197.  
That agency should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units. 

3. Thereafter, a VA psychiatric 
examination should be accomplished in 
order to determine the nature and 
extent of the veteran's disability.  
The claims folder, and a copy of this 
remand, should be made available to 
the examiner for review prior to the 
examination, including the records 
from the USASCRUR.  The examiner 
should offer an opinion, with respect 
to the veteran's PTSD, if diagnosed, 
as to whether it is as least as likely 
as not that this disorder is the 
result of any confirmed stressors.  
Specific reasons should be given for 
this opinion. 

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should review this 
claim on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review this claim on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

6. If this claim continues to be denied, 
the veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. Markey
	Veterans Law Judge
	Board of Veterans' Appeals



 


